Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (US 2016/0313790 A1) in view of Luisi et al (US 2018/0333643 A1).
Regarding claim 1, Clement discloses a computer-implemented method for providing a virtual boundary (Abstract), the method comprising receiving first data indicative of a user position (1030), determining whether the user position is within a warning zone (1040), 1040: threshold distance), determining, based on a relationship between the user position and the safe boundary, a visual indication of a plurality of visual indications of the in-game virtual boundary to provide to the user (1050), and transmitting second data indicative of the visual indication to a display being viewed by the user (1056).  Luisi suggests—where Clement does not specifically disclose—performing boundary checking while the user is playing a video game (Abstract).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Clement and Luisi in order to protect the user during the distracting immersive experience of gaming.
Regarding claim 2, Clement discloses wherein the display is a VR headset (Figs. 1A and 1B).   Luisi suggests—where Clement does not specifically disclose—wherein the video game is a virtual reality (VR) video game (Abstract).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Clement and Luisi in order to protect the user during the distracting immersive experience of gaming.
Regarding claim 3, Clement discloses determining the relationship between the user position and at least a first point of the safe boundary (1040).
Regarding claim 4, Clement discloses wherein the relationship comprises determining a distance, a velocity, an acceleration, or some combination thereof (1040).
Regarding claim 5, Clement discloses wherein determining the visual indication comprises determining the visual indication based on the relationship between the user position and at least a first point of the safe boundary, and a second relationship between the user position and at least a second point of the soft boundary (¶ [0032]: at position 3B … the system may initiate a gradual transition virtual world … at position 4, the transition out of the virtual world may be at least partially complete, with the transition fully complete by the time the user reaches position 5).
Regarding claim 6, Clement discloses wherein the plurality of visual indications comprises an object to be displayed to the user, a visual modification of an existing object already being displayed to the user, or some combination thereof (¶ [0040]: transition may include a gradual fade of the displayed image).
Regarding claim 7, Clement discloses determining the visual modification based on the relationship to visually indicate a degree of a proximity of the user position to the safe boundary (¶ [0032]: at position 3B … the system may initiate a gradual transition virtual world … at position 4, the transition out of the virtual world may be at least partially complete, with the transition fully complete by the time the user reaches position 5).
Regarding claim 8, Clement discloses wherein the visual modification to the existing object comprises: decreasing a transparency of the existing object, filling a portion of the existing object, or some combination thereof (¶ [0040]: transition may include a gradual fade of the displayed image).
Regarding claim 9, Clement discloses wherein the object or the existing object comprises a pylon, a rope, a text message, a boundary interception point, or some combination thereof (¶ [0059]: transition images may include … text).
Regarding claim 10, Clement discloses wherein the boundary interception point comprises a warning pattern, a representation of an object, a representation of a wall, or some combination thereof (¶ [0039]: warning indicator).
Regarding claim 14, Clement discloses receiving third data indicative of an updated user position while the user is playing the video game, determining the updated user position is within the soft boundary and not within the warning zone, determining a second visual indication of the plurality of visual indications of the in- game virtual boundary to provide to the user, and transmitting fourth data indicative of the second visual indication to the display being : at position 3B … the system may initiate a gradual transition virtual world … at position 4, the transition out of the virtual world may be at least partially complete, with the transition fully complete by the time the user reaches position 5).
Regarding claim 15, Clement discloses wherein the plurality of visual indications comprises: an object to no longer be displayed to the user, a visual modification of an existing object already being displayed to the user, or some combination thereof (¶ [0032]: at position 4, the transition out of the virtual world may be at least partially complete with the transition fully complete by the time the user reaches position 5).
Regarding claim 16, Clement discloses wherein the visual modification to the existing object comprises modifying an aspect of the existing object to convey a distance between the user position and the safe boundary (¶ [0032]: at position 4, the transition out of the virtual world may be at least partially complete with the transition fully complete by the time the user reaches position 5).
Regarding claim 17, Clement discloses wherein modifying the aspect of the existing object comprises increasing a transparency of the existing object, removing filling of a portion of the existing object, or some combination thereof (¶ [0040]: transition may include a gradual fade of the displayed image).
Regarding claim 18, Clement discloses wherein the safe boundary is configured based on a first distance from the one or more real-world objects around the user (1040), the soft boundary is configured based on a second distance from the one or more real-world objects around the user (320), wherein the second distance is greater than the first distance (Fig. 3C), and determining, based on the relationship between the user position and the safe boundary, the visual indication of the plurality of visual indications comprises determining the user position is between the safe boundary and the soft boundary, and determining a soft visual warning from the plurality of visual indications (¶ [0032]: at position 3B … the system may initiate a gradual transition virtual world … at position 4, the transition out of the virtual world may be at least partially complete, with the transition fully complete by the time the user reaches position 5), and the method further comprises determining the user position is outside the safe boundary, determining a second visual warning from the plurality of visual indications that is more severe than the first visual warning and transmitting third data indicative of the second visual warning to the display being viewed by the user while playing the video game (¶ [0032]: at position 3B … the system may initiate a gradual transition virtual world … at position 4, the transition out of the virtual world may be at least partially complete, with the transition fully complete by the time the user reaches position 5).
Claims 19 and 20 recite a computer-readable medium and a system, respectively, comprising substantially the same limitations as those in claim 1 above.  They are accordingly rejected for the same reasons as given supra.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are 
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715